86 U.S. 572 (____)
19 Wall. 572
STEVENSON
v.
WILLIAMS.
Supreme Court of United States.

*575 Messrs. J.A. and D.G. Campbell, for the plaintiff in error; Messrs. Durant and Horner, contra.
Mr. Justice FIELD delivered the opinion of the court.
The application of the appellant for the removal of the suit from the Supreme Court of Louisiana to the Circuit Court of the United States was made too late, and was properly refused on that ground. The act of Congress of March 2d, 1867,[] under which the removal was asked, only authorizes a removal where an application is made "before the final hearing or trial of the suit," and this clearly means before final judgment in the court of original jurisdiction, where the suit is brought. Whether it does not mean still *576 more  before the hearing or trial of the suit has commenced which is followed by such judgment  may be questioned; but it is unnecessary to determine that question in this case.
After a final judgment has been rendered in the State court, the case cannot be removed to the Circuit Court of the United States, and "there proceed," as the statute provides, "in the same manner as if brought there by original process," without setting aside the trial and judgment of the State court as of no validity. No such proceeding is contemplated by the act; and since the decision of The Justices v. Murray, reported in 9th Wallace, legislation directed to that end, where, at least, the trial has been by jury, would be of doubtful validity.
The judgment recovered by Stevenson against the succession of Williams, appears to have been annulled on two grounds: 1st, that the notes on which the judgment was rendered were given for a loan of Confederate money; and 2d, that the transactions which resulted in the acquisition of the notes were had between enemies during the late civil war, in violation of the proclamation of the President forbidding commercial intercourse with the enemy.
The first ground would not be deemed, in a Federal court, sufficient to set aside a judgment rendered for the cash value, in National currency, of the Confederate money, especially when, as in this case, the judgment was entered upon a stipulation with the executor of the estate for an extended credit. And the evidence in the record leads us to doubt whether the transactions detailed properly fall within the rule of public law, or the proclamation of the President, forbidding commercial intercourse with the enemy.
But the ruling of the State court in these particulars, however erroneous, is not the subject of review by us. It presents no Federal question for our examination. It conflicts with no part of the Constitution, laws, or treaties of the United States.
Had the State court refused to uphold the judgment because of the provision in the constitution of the State, subsequently *577 adopted, prohibiting the enforcement of contracts founded upon Confederate money, a Federal question would have been presented. That provision, however, although referred to, does not appear to have caused the ruling. The court only followed its previous adjudications, that contracts of the character mentioned were invalid.[*]
JUDGMENT AFFIRMED.
NOTES
[]  Ib.
[*]  West Tennessee Bank v. Citizens' Bank, 13 Wallace, 432; Bethell v. Demaret, 10 Id. 537.